Citation Nr: 0740688	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1940 to October 1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In connection with this appeal, the Board acknowledges the 
veteran's representative as The American Legion.  Evidently 
in September 2006, the RO sent a copy of a form, signed and 
dated by the veteran in April 2006, on which he appointed 
another veterans service organization as his representative.  
This request for a change of a representative was received 
more than 90 days after he was sent a letter in June 2005, 
notifying him that his appeal was certified to the Board.  In 
the letter, the RO informed him that he had 90 days to change 
his representative, or else explain to the Board in writing 
why he could not send his request to the Board in a timely 
manner.  In this case, the veteran's request for a change of 
a representative was unaccompanied by any explanation for its 
untimeliness.  In accordance with 38 C.F.R. § 20.1304(b), the 
Board declines to accept this request for a change in 
representation.  In so doing, it is noted that the veteran's 
representative from The American Legion has submitted written 
argument on the veteran's behalf.  

In November 2007, the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in December 2007.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).




FINDING OF FACT

The veteran's service-connected disabilities consist of 
generalized anxiety disorder, currently rated at 50 percent 
disabling, and malaria, evaluated as noncompensable; he has 
an eighth grade education and work experience in supervision 
and maintenance of mobile homes he owned but is unemployed; 
his service-connected disabilities are currently not shown to 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  




Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2003.  The veteran was notified of the evidence 
needed to substantiate the TDIU claim.  He was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence, 
which would include evidence in his possession, that 
pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date of the claim). 

As for the degree of disability assignable and effective date 
of the claims, as the claim for a total rating is denied, no 
disability rating and effective date can be assigned as a 
matter of law.  Therefore, there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO has obtained the veteran's VA outpatient 
records and private medical records identified by the 
veteran, such as those from Boulder Medical Center.  The 
veteran has not identified any other pertinent records for 
the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in December 2003, 
specifically to evaluate the nature and severity of his 
service-connected disability and the effect on his 
employability.  There is no evidence in the record dated 
subsequent to the VA examination that shows a material change 
in the disability to warrant a reexamination.  38 C.F.R. 
§ 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  



Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of 
generalized anxiety disorder, which is rated as 50 percent 
disabling, and malaria, which is rated as noncompensable.  
Thus, he does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  
The issue then is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For the veteran to prevail on the claim for a total 
disability rating, neither the veteran's nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. § 4.19.  Also, it is necessary that the record reflect 
some factor that places his case in a different category than 
other veterans with equal ratings of disability.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After a careful review of the entire record, it is the 
Board's judgment that the evidence does not show that the 
veteran currently has been rendered unemployable based solely 
on his two service-connected disabilities.  On his 
application (VA Form 21-8940) dated in May 2004, the veteran 
claimed that he was unable to engage in substantially gainful 
employment due to not only his nerves, but also his age (over 
80), knee replacement, hypertension, and cancer.  He did not 
mention malaria or residuals thereof.  While the medical 
evidence clearly shows that his service-connected mental 
disorder is productive of substantial impairment, the 
objective medical evidence does not show that his generalized 
anxiety disorder, either in and of itself or in conjunction 
with his service-connected malaria, results in 
unemployability.  

The veteran indicated that he worked in maintenance and last 
worked full time in 1987 and became too disabled to work in 
1996.  He indicated that he left his last job due to his 
disability and had not tried to obtain employment since then.  
He also indicated that the highest grade completed at school 
was the eighth grade, and that he had not had any training 
before or since he became too disabled to work.  

Nevertheless, the Board finds that the disability picture 
provided by the medical record does not demonstrate that the 
veteran's generalized anxiety disorder and malaria residuals, 
to the exclusion of all other medical disability, prevent him 
from obtaining and maintaining gainful employment.  

It is first noted that the veteran appears to claim that his 
generalized anxiety disorder is the reason for his 
unemployability; he has not argued that his malaria, or 
residuals thereof, is disabling to such an extent that, in 
conjunction with the generalized anxiety disorder, he is 
unemployable.  This is certainly reflected in the private and 
VA medical records in the file, which do not show any 
complaints or treatment relative to malaria or its residuals.  

The veteran underwent a VA examination in December 2003, at 
which time the severity of his generalized anxiety disorder 
was evaluated.  In the report, it was noted that the veteran 
owned some mobile homes and had supervised and performed some 
of the maintenance himself.  It was noted that he was very 
active until the past year or so, due to two surgeries for 
cancer, and that he was now somewhat restricted due to his 
health.  The veteran also was noted to have had an increase 
in nervousness due to his health problems, with some sleep 
disturbance.  

The examination diagnosis was generalized anxiety disorder, 
with an assigned Global Assessment of Functioning (GAF) scale 
score of 55.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  In an addendum report dated in January 2004, 
the examiner concluded that the veteran's anxiety was causing 
moderate occupational impairment, but that from a 
psychological standpoint the veteran could still be employed, 
independent of other factors such as his medical difficulties 
and/or his age.  There is no other medical opinion of record 
addressing the veteran's employability from the point of view 
of his mental condition.  

The medical records in the file also show that the veteran 
has been treated for numerous other disabilities, to include 
prostate cancer and its residuals, lumbar spine stenosis, 
metastatic squamous cell carcinoma of the neck, rotator cuff 
tear of the right shoulder, gastroesophageal reflux disease, 
and neuropathy.  In fact, most of the VA and private medical 
evidence in the file submitted in connection with the 
veteran's appeal pertain to his physical impairments.  VA 
outpatient records in 2004 indicate that the veteran took 
medication for insomnia and depression, but there does not 
appear to be any record of psychotherapy visits during the 
period of the appeal.  The veteran's private physicians have 
indicated in various statements dated in 2004 that the 
veteran was in "frail health at this point" and that his 
"overall condition has deteriorated markedly during the past 
year."  It was further noted by his physicians that he 
required assistance in moving around his house, driving, 
dressing, and ambulating.  In finding that the veteran was in 
poor health, one of the physicians in September 2003 noted 
not only that the veteran's anxiety and depression had 
progressed to the point of requiring medication, but also 
several other conditions that were physical in nature had 
contributed to his overall deteriorating condition.  
Statements from the veteran's live-in caretaker confirm that 
the veteran's physical impairments are so significant that he 
needs assistance to perform most activities of daily living.  

From a medical standpoint, as noted in the VA examination 
report, the veteran would have occupational restrictions on 
the basis of his moderately disabling service-connected 
generalized anxiety disorder (there is no evidence of 
impairment due to the service-connected malaria).  However, 
as found by the VA examiner, employment was not precluded on 
the basis of his mental condition alone.  Independent of his 
physical disabilities and/or age, his service-connected 
disability is not so severe as to prevent him from securing 
and maintaining employment.  

From a longitudinal review of the evidence, it appears that 
the veteran is capable of work, except for his physical 
impairments and/or age.  While he has a limited occupational 
background and education, it cannot necessarily be concluded 
that he is unemployable given the current manifestations of 
his service-connected generalized anxiety disorder and 
malaria (which is not shown to be disabling).  Further, it 
appears that nonservice-connected conditions as listed herein 
above play a considerable role in his functional impairment, 
but such may not be considered in support of the claim.  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against his claim for a total disability rating.  Although 
his service-connected generalized anxiety disorder causes 
occupational impairment, it is not of a level of impairment 
consistent with his being prevented from obtaining 
substantially gainful employment.  Therefore, the Board finds 
that the criteria for a total disability rating are not met.

As the preponderance of the evidence is against the veteran's 
claim for a TDIU rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b).  

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The record shows that the veteran has not has required 
hospitalization for his service-connected disabilities and 
the manifestations of anxiety are not greater than those 
contemplated by the schedular criteria and the disability 
picture does not render impractical the application of the 
regular schedular standards.  Therefore, referral of the 
claim for extraschedular consideration is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App.337 (1996).


                                                                        
(The Order follows on the next page.). 




ORDER

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


